United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.M., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Guaynabo, PR, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 15-1557
Issued: October 4, 2016

Case Submitted on the Record

ORDER REMANDING CASE
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

On July 13, 2015 appellant filed a timely appeal of a June 18, 2015 nonmerit decision of
the Office of Workers’ Compensation Programs (OWCP) denying her June 8, 2015 request for
reconsideration.
On January 3, 2014 appellant, then a 33-year-old customer service representative, filed an
occupational disease claim (Form CA-2) alleging that on December 20, 2013 she developed
anxiety, amnesia and loss of interest in her appearance and work due to a hostile work
environment including a sexual harassment claim. By decision dated June 6, 2014, OWCP
denied appellant’s emotional condition claim. Appellant requested reconsideration on
June 8, 2015. By decision dated June 18, 2015, OWCP declined to reopen her claim for
consideration of the merits as her request for reconsideration was not timely filed and failed to
demonstrate clear evidence of error.
Section 8124(a) of the Federal Employees’ Compensation Act provides that OWCP shall
determine and make a finding of fact and make an award for or against payment of
compensation.1 Section 10.126 of Title 20 of the Code of Federal Regulations dictates that the
decision shall contain findings of fact and a statement of reasons.2 In a clear evidence of error
1

5 U.S.C. § 8124(a); see Hubert Jones, Jr., 57 ECAB 467 (2006); Paul M. Colosi, 56 ECAB 294 (2005).

2

20 C.F.R. § 10.126; see also O.R., 59 ECAB 432 (2008).

case, OWCP must provide a limited review explaining how the evidence appellant has submitted
with her reconsideration request bears on the evidence previously of record, and whether this
evidence demonstrates that OWCP committed an error.3
In the June 18, 2015 decision, OWCP did not discharge its responsibility to provide
appellant a statement explaining how the evidence she submitted with her reconsideration
request bears on the evidence previously of record, and whether this evidence demonstrates that
OWCP committed an error.
The case must be returned to OWCP for a proper decision on appellants June 2, 2015
request for reconsideration. Following this and such further development as OWCP deems
necessary, it shall issue an appropriate decision.4
ORDER
IT IS HEREBY ORDERED THAT the June 18, 2015 decision of the Office of
Workers’ Compensation Programs be set aside and remanded for additional development
consistent with this order of the Board.
Issued: October 4, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

3

Nelson T. Thompson, 43 ECAB 919, 922 (1992).

4

See J.Y., Docket No. 13-0471 (issued January 2, 2014).

2

